SHIVERS, Judge.
The deputy commissioner’s order is affirmed, except for that portion awarding wage-loss benefits. The evidence at the hearing, including claimant's own testimony, clearly indicated that the claimant worked during a portion of the period for which he received wage-loss benefits, but that the deputy commissioner failed to reduce the amount awarded in light of that income. Claimant, on appeal, concedes this, and advises that he included the amount he earned on the appropriate wage-loss forms which, though filed, were inexplicably not included in the record. Claimant is agreeable to having the benefits payable for each period wherein he worked reduced by the amount he actually earned. We remand for a recomputation.
WENTWORTH and BARFIELD, JJ., concur.